            Case 1:20-cr-00175-DLH Document 27 Filed 04/27/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NORTH DAKOTA


 United States of America,

                 Plaintiff,
                                                     MOTION FOR CONTINUANCE
 v.
                                                        Criminal Case: 1:20-cr-175
 Paige Howling Wolf,

                  Defendant.


          [1.]   Defendant,     Paige   Howling     Wolf,   by   and   through   defendant’s

undersigned counsel move the Court for an Order continuing trial in this matter

which is currently scheduled for May 17, 2021 at 9:00 a.m.               Ms. Howling Wolf

requests that the Court continue the trail for a date after July 1, 2021 in order to

allow defense counsel to continue his review of discovery and adequately advise his

client.

          Dated this 27th day of April, 2021.

                                            JACKSON, THOMASON, WELDER
                                             & ARTHURS, INC.
                                            Attorney for Defendant
                                            400 E. Broadway Ave. Suite 51
                                            Bismarck, ND 58501
                                            Phone: 701-751-4847
                                            Fax: 701-751-4845
                                            Email: thomas@bismanlaw.com


                                            /s/Thomas M. Jackson
                                            By: Thomas M. Jackson (NDID 05947)



                                                1
